UNPUBLISHED ORDER
                              Not to be cited per Circuit Rule 53




       United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604


                                  Submitted May 24, 2006
                                   Decided June 5, 2006

                                           Before

                            Hon. RICHARD A. POSNER, Circuit Judge

                            Hon. ILANA DIAMOND ROVNER, Circuit Judge

                            Hon. TERENCE T. EVANS, Circuit Judge

No. 05-1560

JOSEPH L. WILLIAMS,                                 Appeal from the United States District
     Plaintiff-Appellant,                           Court for the Northern District of
                                                    Indiana, South Bend Division.
       v.
                                                    No. 02 C 247
LARRY BROWN,
     Defendant-Appellee.                            Robert L. Miller, Jr., Chief Judge.


                                        ORDER

     We remanded the dismissal of this prisoner's civil rights case insofar as it charged one
of the defendants, Nurse Brown, with reckless disregard of the plaintiff's medical condition
(a rectal abscess). On remand, the district judge correctly found that there was no evidence
of anything more than honest disagreement over the best way of treating the plaintiff's
condition, and therefore the judge granted summary judgment for Brown.

                                                              AFFIRMED.